 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0196-TLN-1

12                                 Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S REQUEST TO SEAL
13                          v.                           DOCUMENTS

14   MIGUEL ALVAREZ CERVANTES,

15                                Defendant.

16

17          Pursuant to Local Rule 141(b), and based on the representations contained in the government’s

18 Request to Seal Documents, it is hereby ORDERED that the documents referenced in the government’s

19 Request to Seal Documents shall be SEALED until further order of this Court.

20          It is further ordered that public access to the sealed documents shall be limited to the government

21 and counsel for Defendant Miguel Alvarez Cervantes.

22          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

23 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990), and United States v. Doe, 870 F.3d 991 (9th

24 Cir. 2017). The Court finds that, for the reasons stated in the government’s Request to Seal Documents,

25 sealing the documents referenced in the government’s Request to Seal Documents serves a compelling

26 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

27 government would be harmed. In light of the public filing of its Request to Seal Documents, the Court

28 / / /

                                                         1
 1 further finds that there are no additional alternatives to sealing the above-described documents that would

 2 adequately protect the compelling interests identified by the government.

 3          IT IS SO ORDERED.

 4   Dated: February 13, 2020

 5

 6                                                              Troy L. Nunley
                                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
